DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I (claims 1-7) and Species I with traverse (figs. 1-10; claims 1-7) in the reply filed on 04/27/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that: on p. 3 of the Remarks, with respect to restriction requirement between Groups I and III “As such, Applicant submits that both group I and group Ill should be classified in F22D5/30 for searching purposes, as neither the claims of group I nor the claims of group Ill claim a domestic stove or range as classified in F24. Applicant respectfully submits that the closely related nature of groups I and Ill is evidence against there being a serious search and/or examination burden if restriction were not required and certainly does not constitute a different field of search. Specifically, both independent claims 1 and 17 of groups I and Ill claim a first tank, a second tank and a valve assembly as core components thereof. Applicant hereby provisionally elects group I as the invention to be examined, which encompasses claims 1-7, with traverse. Further, Applicant elects species 1 (FIGS. 1-10} which encompasses claims 1-7, with traverse. Applicant respectfully traverses the Examiner's Restriction Requirement on the grounds
that groups I and Ill are inextricably intertwined and prosecution of the proposed groups of
claims together would be most effective for the Office. Applicant submits that important
questions of patentability and claim interpretation are likely to be based on substantially similar
issues and evaluations for each group of claims would require consideration of the same prior
art, and combined prosecution is, therefore, less likely to result in inconsistent or conflicting file
histories. Accordingly, it is respectfully requested that group I and group Ill, encompassing claims 1-7 and 17-20, respectively, be examined together, as related to species 1 (FIGS. 1-10).
Examiner’s Responses:
The Applicant’s arguments above are respectfully not found persuasive. As set forth in the Restriction Requirement, Group I and III are not obvious variants. Group I requires “the first tank including an upper water outlet and a lower water outlet vertically offset from one another” recited in claim 1. Group III requires the first tank to have “the second water outlet is positioned vertically below the first water outlet” recited in claim 17. Group | does not require at least “a water level sensor’ as required by claim 18 of Group Ill, and “the valve assembly is an electrovalve assembly operably coupled to and controlled by a controller, wherein the controller is further operably coupled to the water level sensor for receiving data regarding the water level within the second tank therefrom.” as required by claim 19 of Group Ill. In other words, Group I does not require any controller to control any valves based on water level sensor. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification. Group I classified in F24C15/32 and Group III classified in F22D5/30. 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 04/08/2019 claims, is as follows: Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2019 and 04/08/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20100154656) in view of Becker (US 20140097173)
Regarding claim 1, Yamamoto discloses a steam generating system (steam generator 40) for an appliance (heating cooker 1) (para. 0052; figs. 1, 3, and 5), comprising: 
a first tank (auxiliary tank 39) positioned at a first vertical position, the first tank including an upper water outlet (annotated fig. 5) and a lower water outlet (annotated fig. 5) vertically offset from one another; 
a second tank (water tank 30; annotated fig. 5) positioned at a second vertical position that is lower than the first vertical position of the first tank (fig. 5), wherein the upper water outlet of the first tank (annotated fig. 5)  is fluidically coupled to the second tank by a first interconnecting member (overflow tube 91) (para. 0073), and further wherein the lower water outlet of the first tank (annotated fig. 5) is fluidically coupled to the second tank (water tank 30) by a second interconnecting member (water supply pipe 33) (para. 0055). 

[AltContent: textbox (upper water outlet of first tank)]
[AltContent: textbox (Lower water outlet of first tank)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Second tank)][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    421
    583
    media_image1.png
    Greyscale



Yamamoto does not disclose:
a valve assembly disposed along the second interconnecting member, wherein the valve assembly is operable between open and closed conditions to selectively provide access between the first tank and the second tank via the second interconnecting member.
However, Becker discloses a valve assembly (valve element 14) disposed along a second interconnecting member (pipe element 6), wherein the valve assembly (valve element 14) is operable between open and closed conditions to selectively provide access between a fixed water connection 5 and a second tank (tank 15) via the second interconnecting member (pipe element 6) (para. 0044-0045).

    PNG
    media_image2.png
    344
    444
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s steam generating system to include the valve assembly as taught by Becker disposed along the second interconnecting member between the first tank and the second tank to provide access between the first tank and the second tank via the second interconnecting member. 

Regarding claim 2, Yamamoto discloses the steam generating system (steam generator 40), including; 
a boiler (steam generator 40) having first and second ends (annotated fig. 5) (it is noted first end of steam generator 40 is the entry point to steam generator 40 from auxiliary tank 39 and second end of steam generator 40 is the exit point through which steam exits steam generator 40 to be directed to a cooking cavity), wherein the first end of the boiler (steam generator 40) is operably coupled to a water outlet of the second tank (water tank 30) (it is noted the steam generator 40 is fluidly connected to water tank 30).

[AltContent: textbox (first end of boiler)]
[AltContent: arrow][AltContent: textbox (Second end)]
[AltContent: textbox (Second tank)][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    431
    583
    media_image3.png
    Greyscale


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Yamamoto (US 20100154656) and Becker (US 20140097173), in view of Donarski (US 20160374499)
Regarding claim 3, the modification of Yamamoto and Becker discloses substantially all of the claimed features as set forth above, except a phase separator having an inlet operably coupled to and in fluid communication with the boiler at the second end of the boiler.
However, Donarski discloses a phase separator (separator 18) having an inlet (supply line 22) operably coupled to and in fluid communication with a boiler (boiler 15) at the second end of the boiler (boiler 15) (para. 0014, lines 20-23).

    PNG
    media_image4.png
    451
    598
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s steam generating system to include the phase separator having the inlet operably coupled to and in fluid communication with the boiler at the second end of the boiler as taught by Donarski, in order to separate steam from fluid such that only steam is allowed to enter the cooking chamber (para. 0016 of Donarski). 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Yamamoto (US 20100154656), Becker (US 20140097173), and Donarski (US 20160374499) in further view of Zhang (US 20130087107)
Regarding claim 4, the modification of Yamamoto, Becker, and Donarski discloses substantially all of the claimed features as set forth above. Donarski discloses the phase separator (separator 18) further includes a water outlet for reintroducing water that is not converted into steam back into the boiler 15. 
[AltContent: textbox (Water outlet)][AltContent: arrow]
    PNG
    media_image4.png
    451
    598
    media_image4.png
    Greyscale

The modification of Yamamoto, Becker, and Donarski does not disclose the water outlet operably coupled to the second tank for reintroducing water that is not converted into steam back into the second tank.
However, Zhang discloses a phase separator (steam-water separating device 4), wherein water is returned back into a water tank 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Donarski’s the water outlet of the phase separator to be operably coupled to the second tank of Yamamoto for reintroducing water that is not converted into steam back into the second tank as taught by Zhang. Doing so would arrive at the same predictable result, which is water is returned to the water tank to be converted into steam in the boiler.  

Regarding claim 5, Donarski discloses the phase separator (separator 18) further includes a steam outlet (annotated fig. 1) operably coupled to a steam supply tube (feed tube 24) (para. 0016, lines 1-3), and further wherein the steam supply tube is operably coupled to a cooking cavity (cooking cavity 30) of the appliance for delivering steam thereto.

[AltContent: arrow][AltContent: textbox (steam outlet)]
    PNG
    media_image4.png
    451
    598
    media_image4.png
    Greyscale


Regarding claim 6, Donarski discloses the phase separator (separator 18) further includes a pathway (space enclosed by outer surface of separator 18) therethrough that is defined between the inlet of the phase separator (supply line 22) and the steam outlet of the phase separator (feed tube 24), wherein the water outlet of the phase separator (return line 34) is disposed between the inlet of the phase separator (supply line 22) and the steam outlet of the phase separator (feed tube 24) along the pathway (it is noted that return line 34 is disposed between the supply line 22 and the feed tube 24 in a circular direction).

    PNG
    media_image4.png
    451
    598
    media_image4.png
    Greyscale


Regarding claim 7, Donarski discloses the phase separator (separator 18), wherein the water outlet (return line 34) and the inlet of the phase separator (supply line 22) are disposed on a lower portion of the phase separator (separator 18), and further wherein the steam outlet of the phase separator (feed tube 24) is disposed on an upper portion of the phase separator (separator 18) (fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/377,830
Present Application 16/377,825
Copending Application 16/377,830
1. A steam generating system for an appliance, comprising: a first tank positioned at a first vertical position, the first tank including an upper water outlet and a lower water outlet vertically offset from one another; a second tank positioned at a second vertical position that is lower than the first vertical position of the first tank, wherein the upper water outlet of the first tank is fluidically coupled to the second tank by a first interconnecting member, and further wherein the lower water outlet of the first tank is fluidically coupled to the second tank by a second interconnecting member; and a valve assembly disposed along the second interconnecting member, wherein the valve assembly is operable between open and closed conditions to selectively provide access between the first tank and the second tank via the second interconnecting member.2. The steam generating system of claim 1, including; a boiler having first and second ends, wherein the first end of the boiler is operably coupled to a water outlet of the second tank.3. The steam generating system of claim 2, including; a phase separator having an inlet operably coupled to and in fluid communication with the boiler at the second end of the boiler.4. The steam generating system of claim 3, wherein the phase separator further includes a water outlet operably coupled to the second tank for reintroducing water that is not converted into steam back into the second tank.5. The steam generating system of claim 4, wherein the phase separator further includes a steam outlet operably coupled to a steam supply tube, and further wherein the steam supply tube is operably coupled to a cooking cavity of the appliance for delivering steam thereto.6. The steam generating system of claim 5, wherein the phase separator further includes a pathway therethrough that is defined between the inlet of the phase separator and the steam outlet of the phase separator, wherein the water outlet of the phase separator is disposed between the inlet of the phase separator and the steam outlet of the phase separator along the pathway.7. The steam generating system of claim 5, wherein the water outlet and the inlet of the phase separator are disposed on a lower portion of the phase separator, and further wherein the steam outlet of the phase separator is disposed on an upper portion of the phase separator.
1. A method of filling a steam generating system of an appliance, the method comprising the steps of: closing a valve assembly disposed on a first interconnecting member between upper and lower tanks; filling a cavity the upper tank with a volume of water; filling the lower tank with a volume of overflow water from the upper tank through a second interconnecting member; drawing water from the lower tank into a boiler; heating the water in the boiler to provide a water and steam mixture; introducing the water and steam mixture into a phase separator; separating water from steam within the phase separator; introducing separated steam into a cooking cavity; and selectively opening and closing the valve assembly to allow a portion of the volume of water stored in the upper tank to enter the lower tank.2. The method of claim 1, further including the step of: reintroducing separated water from the phase separator into the lower tank.3. The method of claim 1, further including the step of: monitoring a water level in the lower tank.4. The method of claim 3, wherein the step of monitoring the water level in the lower tank further includes using a water level sensor operably coupled to a controller to monitor the water level in the lower tank.5. The method of claim 4, wherein the step of selectively opening and closing the valve assembly further includes using the controller to open the valve assembly when a threshold water level is detected in the lower tank by the water level sensor.6. The method of claim 1, wherein the step of filling the lower tank with a volume of overflow water from the upper tank further includes gravitationally filling the lower tank with the overflow water from the upper tank through an upper water outlet of the upper tank.7. The method of claim 6, wherein the step of selectively opening and closing the valve assembly further includes gravitationally filling the lower tank with the volume of water from the upper tank through a lower water outlet of the upper tank that is vertically offset in a lower position relative to the upper water outlet.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 16/377,825 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 16/377,830.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761